UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1

                                                                      Order Filed on December 7,
DENISE CARLON, ESQUIRE                                               2018 by Clerk U.S. Bankruptcy
KML LAW GROUP, P.C.                                                   Court District of New Jersey

Sentry Office Plz
216 Haddon Ave.
Suite 406
Westmont, NJ 08018
dcarlon@kmllawgroup.com
Attorneys for Secured Creditor
MTGLQ Investors, L.P.
In Re:                                                   Case No.: 18-25358 JNP
                                                         Adv. No.:
Osiris E. Padilla,                                       Hearing Date: 10/17/18 @ 10:00 a.m.

Debtor.                                                  Judge: Jerrold N. Poslusny Jr.


     ORDER RESOLVING SECURED CREDITOR’S OBJECTION TO DEBTOR’S
                         CHAPTER 13 PLAN

The relief set forth on the following pages, numbered two (2) through two (2) is hereby
ORDERED




 DATED: December 7, 2018
Page 2
Debtors:              Osiris E. Padilla
Case No.:             18-25358 JNP
Caption:              ORDER RESOLVING SECURED CREDITOR’S OBJECTION TO
                      DEBTOR’S CHAPTER 13 PLAN

       This matter having been brought before the Court by KML Law Group, P.C., attorneys
for Secured Creditor MTGLQ Investors, L.P., holder of a mortgage on real property located at 21
Charles Ave, Pleasantville, NJ, 08232, Denise Carlon appearing, by way of objection to the
confirmation of Debtors’ Chapter 13 Plan, and this Court having considered the representations
of attorneys for Secured Creditor and Thomas J. Subranni, Esquire, attorney for Debtor, Osiris E.
Padilla, and for good cause having been shown;
       It ORDERED, ADJUDGED and DECREED that Debtor shall pay the arrearage claim
of Secured Creditor (Claim # 8) in full through the Chapter 13 plan; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Debtor reserve her
right to object to Secured Creditor’s proof of claim; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Debtor is to make
payments per the terms of the note, mortgage and notice of mortgage payment changes; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Secured Creditor’s
objection to confirmation is hereby resolved.
